MEMORANDUM **
Ronald G. McKay appeals pro se the district court’s order dismissing, pursuant to Fed.R.Civ.P. 9(b), his action alleging defendants committed fraud and violated the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1961, et seq. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Vess v. Ciba-Geigy Corp., USA, 317 F.3d 1097, 1106-07 (9th Cir.2003), and we affirm.
The district court properly dismissed McKay’s action because after being given the opportunity to amend his complaint, McKay still did not satisfy Fed.R.Civ.P. 9(b)’s requirement that fraud be alleged with particularity. See id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.